FILED
                           NOT FOR PUBLICATION                              DEC 22 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50510

              Plaintiff-Appellee,                D.C. No. 3:15-cr-01690-LAB

 v.
                                                 MEMORANDUM*
TEODORO RIVERA-GUEVARA,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Teodoro Rivera-Guevara appeals from the district court’s judgment and

challenges the 75-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rivera-Guevara contends that the district court erred by denying his request

for a minor role reduction under U.S.S.G. § 3B1.2(b). We review the court’s

interpretation of the Guidelines de novo, and its factual finding that a defendant

was not a minor participant for clear error. See United States v. Hurtado, 760 F.3d
1065, 1068 (9th Cir. 2014). The district court properly compared Rivera-

Guevara’s culpability to that of an average participant in his offense. See U.S.S.G.

§ 3B1.2 cmt. n.3(A); United States v. Rojas-Millan, 234 F.3d 464, 473-74 (9th Cir.

2000). Moreover, the district court properly considered Rivera-Guevara’s

arguments and the factors listed in the Guidelines’ revised commentary in finding

that Rivera-Guevara’s role in the offense was not minor, based on the totality of

the circumstances. See U.S.S.G. § 3B1.2 cmt. n.3(C). That finding was not clearly

erroneous in light of Rivera-Guevara’s importing a substantial quantity of

methamphetamine into this country using his own vehicle, and his work as a drug

courier on two previous occasions. See United States v. Rodriguez-Castro, 641
F.3d 1189, 1192-93 (9th Cir. 2011).

      AFFIRMED.




                                          2                                   15-50510